UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 May 10, 2010 Date of report (Date of earliest event reported) Universal Insurance Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 000-20848 65-0231984 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 1110 W. Commercial Blvd. Suite 100, Fort Lauderdale, Florida 33309 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (954) 958-1200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 2.02Results of Operations and Financial Condition . On May 10, 2010, Universal Insurance Holdings, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended March 31, 2010.A copy of the press release is furnished as Exhibit 99.1 to this report. ITEM 9.01Financial Statements and Exhibits (d) Exhibits: 99.1Press Release, dated May 10, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 10, 2010 UNIVERSAL INSURANCE HOLDINGS, INC. /s/ James M. Lynch James M. Lynch Chief Financial Officer
